Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  IN ADMIRALTY (In Personam)


 ALLIANZ GLOBAL CORPORATE & SPECIALTY
 SE a/s/o SOL GROUP MARKETING COMPANY,
 SOL GROUP MARKETING COMPANY, and
 AGRIEX SHIPPING LIMITED,

             Plaintiffs,                                           Case No.:
  v.

 M/V AS FELICIA her engines, boilers, machinery, etc.
 in rem; AS FELICIA OPCO B.V.; AS FELICIA
 SCHIFFAHRTSGESELLSCHAFT MBH & CO. KG;
 MPC CONTAINER SHIPS ASA and AHRENKIEL
 STEAMSHIP GMBH & CO KG, in personam.

          Defendants.
 _____________________________________________/

                                    VERIFIED COMPLAINT

       Plaintiffs, by and through their attorneys, CASEY & BARNETT LLC and HENKEL &

COHEN, P.A., as and for their Complaint, allege as follows:

                                          JURISDICTION

        1.       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

 Federal Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333.

        2.       All the Parties have consented to have this dispute heard in this District.

                                              PARTIES

        3.       At all material times, Allianz Global Corporate & Specialty SE (hereinafter

 “Allianz”) was and is a corporation organized and existing by virtue of the laws of Germany with

 an office and place of business located at Kapstadtring 2, Hamburg 22297, Germany and was the

 subrogated underwriter of a consignment of the Melons, as more specifically described below.
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 2 of 15




        4.      At all material times, Sol Group Marketing Company (hereinafter “Sol Group”)

 was and is a Florida corporation with an office and place of business located at 1751 SW 8th Street,

 Pompano Beach, Florida 33069, and was the owner, consignee and/or assured of the consignment

 of the Melons laden on board the M/V AS FELICIA that is the subject matter of this litigation, as

 more specifically described below.

        5.      At all material times, Agriex Shipping Limited (hereinafter “Agriex”) was and is a

 foreign corporation with an office and place of business located at 29 North Anne Street, Dublin

 7, Republic of Ireland, and was and is the company that chartered the M/V AS FELICIA to

 transport by ocean the Melons laden on board the M/V AS FELICIA.

        6.      At all material times, defendant M/V AS FELICIA (hereinafter “MV AS FELICIA”

 or “the Vessel”), IMO No. 9395020, is an ocean-going container ship owned, operated and

 maintained by defendants, as more specifically described below, that carried containerized cargo,

 including the Melons, which is the subject matter of this lawsuit, from Guatemala and Honduras

 to the United States and may be within the jurisdiction of this Honorable Court during the pendency

 of process hereunder.

        7.      At all material times, defendant, AS Felicia OpCo B.V. (hereinafter “AS Felicia”)

 was and is a corporation organized and existing by virtue of the laws of a foreign state with an

 office and place of business located Stawinskylaan 835 World Trade, Amsterdam, 1077 XX, The

 Netherlands, and, effective November 15, 2017 through the present was the registered owner of

 the Vessel and was acting in the capacity of a common carrier and/or operator and/or time charter

 owner and/or manager of the Vessel, and also at all relevant times was and is doing business within

 the jurisdiction of this Honorable Court.




                                                  2
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 3 of 15




        8.      At all material times, defendant, AS Felicia Schiffahrtsgesellshaft mbH & Co KG

 (hereinafter “AS Felicia”) was and is a corporation organized and existing by virtue of the laws of

 a foreign state with an office and place of business located at Palmaille 75, Hamburg 22767,

 Germany, and, through at least November 15, 2017 was the registered owner of the Vessel and

 was acting in the capacity of a common carrier and/or operator and/or time charter owner and/or

 manager of the Vessel, and also at all relevant times was and is doing business within the

 jurisdiction of this Honorable Court.

        9.      At all material times, defendant, MPC Container Ships ASA (hereinafter “MPC”)

 was and is a corporation organized and existing by virtue of the laws of a foreign state with an

 office and place of business located Dronning Mauds gate 3, Oslo N-0250, Norway, and, effective

 November 15, 2017 through the present was the Commercial Operator of the Vessel and was acting

 in the capacity of a common carrier and/or operator and/or manager of the Vessel, and also at all

 relevant times was and is doing business within the jurisdiction of this Honorable Court.

        10.     At all material times, defendant, Ahrenkiel Steamship GmbH & Co KG (hereinafter

 “Ahrenkiel”) was and is a corporation organized and existing by virtue of the laws of a foreign

 state with an office and place of business located Palmaille 75, Hamburg 22767, Germany, and,

 (a) prior to November 15, 2017 was the Commercial Operator of the Vessel and was acting in the

 capacity of a common carrier and/or operator and/or manager of the Vessel; and (b) effective

 November 15, 2017 through the present was the Technical Manager of the Vessel and was acting

 in the capacity of a common carrier and /or operator and or manager of the vessel responsible for

 its maintenance and repair, and also at all relevant times was and is doing business within the

 jurisdiction of this Honorable Court.




                                                 3
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 4 of 15




        11.      At all material times, defendants were and still are engaged in the business of

 common carriage of merchandise by water for hire, and owned, operated, managed, chartered,

 maintained, crewed and/or otherwise controlled the M/V AS FELICIA, as common carriers of

 merchandise by water for hire.

        12.      Plaintiffs bring this action on their own behalf and as agents and/or trustees on

 behalf of and for the interest of all parties who may be or become interested in the said

 consignment, as their respective interests may ultimately appear, and Plaintiffs are entitled to

 maintain this action.

                                       RELEVANT FACTS

                                            The Service

        13.      Sol Group Marketing Company (“Sol Group”) is engaged in the business of, inter

 alia, the marketing, distribution, and sale in North America, including the United States, of fresh

 and perishable melons, including cantaloupes, watermelons, and honeydews, grown, packed, and

 shipped from Honduras and Guatemala (the “Melons”).

        14.      Sol Group, a separate company, is an ultimately owned through other companies

 by Fyffes, an international produce company headquartered in Ireland and owned by Sumitomo, a

 publicly-held Japanese company.

        15.      Agriex Shipping Limited, a separate company also owned by Fyffes, provides

 ocean transportation of the Melons from Central America to various ports in the U.S. to Sol Group.

        16.      The Central America melon export season runs generally from November to May

 of each year.

        17.      During the first part of the season and in more recent years, Sol Group and Agriex

 arrange for a two-vessel service from Central America to the United States, docking in Port



                                                 4
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 5 of 15




 Everglades, Florida and the Port of Philadelphia, Pennsylvania. On the return trip, the vessels haul

 the empty refrigerated shipping containers (“reefers”) back to Central America so that they can be

 loaded with more of the Melons for transportation back to the U.S.

        18.      Later in the season and in recent years, a third vessel is added to the service and

 may bring in the Melons, including to ports in Texas and\or California.

        19.      On October 17, 2017, Agriex, acting to arrange for transportation of the Melons to

 Sol Group, entered into a Time Charter Party (hereinafter the “Charter Party”), as named charterer,

 with AS Felicia Schiffahrtsgesellschaft mbH & Co KG, who was acting in the capacity of Owner,

 for the use of the M/V AS FELICIA commencing on or about November 15, 2017 to ship the

 Melons from Central America to the U.S. and to ship the empty reefers back to Central America.

        20.      Agriex intended to utilize the chartered vessel to transport to Sol Group the Melons

 from Guatemala and Honduras to Port Everglades and\or the Port of Philadelphia.

        21.      According to the charter party, Owners were due to substitute the M/V AS Fabrizia

 for the M/V AS FELICIA in February 2018.

        22.      The M/V Warnow Whale was the other vessel chartered by Agriex for the Sol

 Group 2017-2018 melon season.

        23.      Pursuant to the terms of the Charter Party, Cl 8, the Owners of the vessel were to

 be responsible for paying crew wages, maintaining the vessel’s class, and keeping the vessel in a

 thoroughly efficient state in hull, machinery and equipment during the service period.

        24.      Pursuant to the terms of the Charter Party, Cl 8, Agriex had authority to issue bills

 of lading which were in conformity with the mate’s receipts evidencing the quantity and condition

 of the cargo.




                                                   5
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 6 of 15




                                           The Incident

          25.   On or about January 23, 2018, Sol Group arranged for the loading of 90 containers

 consisting of 67,510 boxes of the Melons on board the M/V AS FELICIA in the port of Santo

 Tomas, Guatemala for transportation to Philadelphia, Pennsylvania.

          26.   Agriex issued bills of lading numbered GUA181068, and GUA181092 through

 GUA181181, inclusive, all dated January 23, 2018, for the Melons loaded on board the M/V AS

 FELICIA in Santo Tomas, Guatemala. The consignee listed on each of the aforesaid bills of lading

 issued by Agriex was Sol Group.

          27.   On or about January 25, 2018, Sol Group arranged for the loading of 294 containers

 consisting of 315,283 boxes and bins of the Melons on board the M/V AS FELICIA in the port of

 Puerto Cortes, Honduras for transportation to Philadelphia, Pennsylvania.

          28.   Agriex issued bills of lading numbered G181045 – G181338, inclusive, all dated

 January 25, 2018, for the Melon cargo loaded on board the M/V AS FELICIA in Puerto Cortes,

 Honduras. The consignee listed on each of the aforesaid bills of lading issued by Agriex was Sol

 Group.

          29.   On or about January 25, 2018, upon the completion of cargo operations in Puerto

 Cortes, Honduras, the vessel sailed for her intended destination of Philadelphia, Pennsylvania,

 where she was due to arrive with the highly perishable cargo of the Melons on January 30, 2018.

          30.   Meanwhile, the M/V WARNOW WHALE had discharged her cargo in Port

 Everglades on January 26 through 27, 2018 and was returning to Central America, with a planned

 return to Port Everglades on or about February 2, 2018.

          31.   Sol Group’s planning was for one vessel arriving in Port Everglades each week

 based upon customer demand and limited storage capacity at its Florida cold storage warehouse.



                                                6
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 7 of 15




 The other vessel would transport melons to the Port of Philadelphia and the Melons was stored in

 a Pennsylvania cold storage warehouse hired by Sol Group.

        32.      On January 27, 2018, at approximately 1712 hours local time, while in transit from

 Central America towards Philadelphia, the vessel suffered a breakdown of the main engine’s

 turbocharger.

        33.      Upon information and belief, on January 27, 2018, at approximately 1907 hours

 local time, due to the severity of the incident, the Owners instructed the vessel to seek refuge in

 the port of Port Everglades, Florida, the nearest port to the then current location of the vessel, for

 the purpose of undergoing necessary repairs.

        34.      The vessel arrived in Port Everglades, Florida on January 29, 2018.

        35.      After Owners conducted an inspection of the damage, they advised that the vessel

 repairs would not be completed before February 11, 2018 due to the necessity of having to ship

 spare parts to the vessel. This would result in a delay of at least two weeks from the originally

 scheduled arrival date. Due to the perishable nature of the cargo of the Melons, the entire cargo

 would have been a total loss if Sol Group accepted this option.

        36.      In addition, Owners informed that they would not provide a replacement vessel or

 any other assistance in transporting the cargo to its intended destination of the Port of Philadelphia.

        37.      Sol Group, in an effort to reasonably mitigate its potential losses, opted to discharge

 the entire cargo in Port Everglades, and make alternative arrangements to transport and market the

 cargo to its customers.

        38.      Sol Group incurred two categories of expenses in its effort to mitigate its potential

 losses and Agriex also incurred a separate category of expenses in respect to the mitigation effort.




                                                   7
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 8 of 15




        39.     First, Sol Group incurred increased freight costs for sales orders which Sol Group

 undertook to deliver to its customers by hiring trucking companies to perform the transportation

 of the Melons from Florida, rather than from Pennsylvania. Sol Group delivered a total of 2,076

 pallets of the Melons to its customers via arrangements made by, and paid by, Sol Group. The total

 additional cost incurred by Sol Group for the trucking charges of the 2,076 pallets was

 $182,567.00.

        40.     Second, due to the mispositioned cargo (where the Melons was unloaded in Port

 Everglades rather than in Pennsylvania) caused by the M/V AS FELICIA breakdown, Sol Group

 had an overabundance of cargo in one location (Florida) and an insufficient amount of cargo in the

 other location (Pennsylvania). This resulted in a loss sustained by Sol Group in the amount of

 $491,684.00 in reduced sales prices.

        41.     As a result of the foregoing incident and Sol Group’s mitigation decisions, when

 the M/V WARNOW WHALE arrived in Port Everglades on February 2, 2018, there was

 insufficient warehouse space for the cargo laden on board. Thus Sol Group unloaded only a portion

 of the cargo in Port Everglades and sent the partially loaded M/V WARNOW WHALE on to

 Philadelphia where the balance of the cargo was discharged, and empty containers in Philadelphia

 were then loaded for the return voyage to Central America. Due to the extra length of the

 WARNOW WHALE transit, by going to Philadelphia, Sol Group needed the vessel back in

 Central America to load the cargo that had been scheduled to be loaded on the next voyage of the

 M/V AS FELICIA as well as the cargo planned for the next voyage of the M/V WARNOW

 WHALE. As such, Sol Group did not have the option of having the M/V WARNOW WHALE

 make another port call in Port Everglades to haul empty containers from Port Everglades to Central

 America.



                                                 8
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 9 of 15




         42.     The M/V AS FEBRIZIA, as alleged above, was due to be substituted in place of

 the M/V AS FELICIA in February 2018. Owners advised that the M/V AS FEBRIZIA would be

 available as of February 9, 2018. Due to Sol Group’s fears that the harvested melons would rot in

 Central America if not transported, the M/V AS FEBRIZIA was directed to Central America to

 load the waiting the Melons. The M/V AS FEBRIZIA arrived in Honduras on February 10, 2018

 and loaded the week-old melons to Philadelphia. As a result of this decision, Sol Group avoided a

 further loss, as it was able to get the fruit to its customers before it suffered serious deterioration.

         43.     To solve the issue of having empty reefer containers sitting in Florida and thus

 unavailable for use in Central America, Agriex chartered the M/V SPAARNAGRACHT for one

 voyage to take the empty containers from Port Everglades and return them to Central America,

 where they could be re-utilized in the service.

         41.     The M/V SPAARNEGRACT arrived in Port Everglades on February 6, 2018,the

 empty containers were loaded onto the ship, and it returned the empty containers to Honduras. The

 expenses incurred by Agriex to return the empty containers to Honduras was $378,318.00.

         42.     The return of the southbound empty containers was critical in the supply chain.

 Without sufficient containers in the rotation, the harvesting and transportation to the U.S. of the

 Melons would have been delayed with damage to the perishable melons as there would have been

 an insufficient quantity of refrigerated containers available to transport the cargo on the container

 vessel utilized in this service.

         43.     Due to the mitigation efforts of Sol Group, there was no physical damage sustained

 to any of the cargo.

         44.     The expenses incurred by Sol Group and Agriex in lessen the claim, which claim

 totals only $1,052,566.00 because of these mitigation efforts, was not the result of any act or



                                                    9
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 10 of 15




  omission on the part of the Plaintiffs but, to the contrary, was due solely as the result of the

  negligence, fault, neglect, lack of due diligence, breach of contract, and\or breach of bailment on

  the part of the Defendants.

          45.        At all times relevant hereto, a contract of insurance for property damage was in

  effect between Sol Group and Allianz, which provided coverage for, among other things, loss or

  damage to the consignment as well as Sue and Labor expenses incurred by Sol Group during the

  subject transit.

          46.        Pursuant to the aforementioned contract of insurance between Sol Group and

  Allianz, monies have been expended on behalf of Sol Group to the detriment of Allianz due to the

  Sue and Labor expenses incurred during the subject transit.

          47.        As Allianz has sustained damages as a result of said expenditures, expenditures

  rightly the responsibility of the Defendants, Allianz has an equitable right of subrogation and is

  subrogated, to the extent of its expenditures, to the rights of its insured with respect to any and all

  claims for damages against the defendants, up to $548,827.60, the amount paid under the

  applicable insurance policy, as per the policy provisions, which included a $414,125.40 deductible,

  which remains a claim being asserted directly by Sol Group and/or Agriex. In addition, a portion

  of the expenses incurred to transport the empty containers southbound were not covered by the

  Allianz policy, totaling $89,613.00, which are being claimed directly by Agriex against

  Defendants.

          48.        By reason of the foregoing, Plaintiffs have sustained losses which will be shown

  with specificity at trial, no part of which has been paid, although duly demanded, which are

  presently estimated to be no less than $1,052,566.00.




                                                    10
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 11 of 15




                           AS AND FOR A FIRST CAUSE OF ACTION

                                         (Breach of Contract)

         49.     Plaintiffs repeat, reiterate and reallege each and every allegation set forth in

  paragraphs 1 through 48, inclusive, as if herein set forth at length.

         50.     Pursuant to the contracts of carriage entered into by and between the parties, the

  defendants owed contractual and statutory duties to the aforementioned cargo owners to carry,

  bail, keep and care for, protect and deliver the Plaintiffs' cargoes in the same good order and

  condition and to the agreed upon destination, as at the time said Defendants first accepted custody

  and control of the goods.

         51.     The Defendants breached their contractual and statutory duties by failing to

  properly carry, bail, keep and care for, protect and deliver the Plaintiffs' cargoes to the agreed

  destination, as at the time said Defendants first accepted custody and control of the goods.

         52.     As a direct and proximate result of said breach of contract by Defendants, the

  Plaintiffs have suffered damages presently estimated to be no less than $1,052,566.00.

                         AS AND FOR A SECOND CAUSE OF ACTION

                                               (Bailment)

         54.     Plaintiffs repeat, reiterate and reallege each and every allegation contained in

  paragraphs 1 through 48, inclusive, as if herein set forth at length.

         55.     At the time of the aforementioned incident, defendants together with the entities

  they hired to act on their behalf, were acting as bailees of the aforementioned cargoes and in their

  own capacity, or through their contractors, agents, servants, or sub-bailees, had a duty to safely

  and properly keep, care for and deliver the shipment in the same good order and condition as when

  entrusted to them and to the agreed destination. Defendants also had a duty to ensure that the



                                                   11
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 12 of 15




  services provided for the shipment were performed with reasonable care and in a non-negligent

  and workmanlike manner.

         56.     Defendants breached their duties and obligations as bailees by failing to properly

  carry, bail keep and care for, protect and deliver the Plaintiffs' cargoes to the agreed destination,

  as at the time said Defendants first accepted custody and control of the goods.

         57.     As a direct and proximate result of said breach of contract by Defendants, the

  Plaintiffs have suffered damages presently estimated to be no less than $1,052,566.00.

                          AS AND FOR A THIRD CAUSE OF ACTION

                                              (Negligence)

         59.     Plaintiffs repeat, reiterate and reallege each and every allegation contained in

  paragraphs 1 through 48, inclusive, as if herein set forth at length.

         60.     The Defendants owed a duty to the Plaintiffs' cargoes to carry, bail, keep and care

  for, protect and deliver the aforementioned cargoes in the same good order and condition and to

  the agreed upon destination as at the time said Defendants first accepted custody and control of

  the goods.

         61.     The Defendants breached and were negligent in exercising their duty to carry, bail,

  keep and care for, protect and deliver the Plaintiffs' cargoes to the agreed upon destination as at

  the time said Defendants first accepted custody and control of the goods.

         62.     As a direct and proximate result of the negligent acts committed by Defendants, the

  Plaintiffs have suffered damages presently estimated to be no less than $1,052,566.00.




                                                   12
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 13 of 15




                         AS AND FOR A FOURTH CAUSE OF ACTION

                                            (Maritime Lien)

         64.     Plaintiffs repeat, reiterate and reallege each and every allegation contained in

  paragraphs 1 through 48, inclusive, as if herein set forth at length.

         65.     As the owners, operators, charterers and /or managers of the M/V AS FELICIA,

  Defendants were responsible for properly manning, maintaining and repairing the vessel and for

  otherwise exercising due diligence to ensure that the vessel was seaworthy and fit to carry cargoes

  that were delivered to and loaded on board the M/V AS FELICIA.

         66.     The losses sustained by plaintiffs were caused, in whole or in part, by the

  negligence and fault of defendants, and /or their agents, representatives and independent

  contractors for whose acts and omissions it was responsible, including but not limited to, their

  failure to properly manage, and operate the M/V AS FELICIA in a seaworthy condition, failure to

  properly man the vessel and to train its officers and crew, and in failing to properly maintain the

  vessel, its hull, and machinery.

         67.     Plaintiffs have a maritime lien on the M/V AS FELICIA as a result of her

  breakdown and the resulting damages incurred by Plaintiffs due to the unseaworthy condition of

  said vessel.

         68.     As a direct and proximate result of said breach of contract by Defendants, the

  Plaintiffs have suffered damages presently estimated to be no less than $1,052,566.00.

  WHEREFORE, Plaintiffs pray:

         1.      That process in due form of law may issue against Defendants citing them to appear

 and answer all and singular the matters aforesaid;




                                                   13
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 14 of 15




            2.   That Judgment may be entered in favor of Plaintiffs against Defendants, jointly and

  severally, for the amount of Plaintiff's compensatory and, as alleged herein, special damages in the

  amount of at least $1,052,566.00, together with interest, costs and the disbursements of this action;

  and

            3.   That this Court grant to Plaintiff such other and further relief as may be just and

  proper.

  Dated: Miami, Florida
         December 21, 2020


  CASEY & BARNETT LLC                                    HENKEL & COHEN, P.A.
  Counsel for ALLIANZ GLOBAL                             Local Co-Counsel for Sol Group Marketing
  CORPORATE & SPECIALTY SE                               Company and Agriex Shipping Limited
  a/s/o SOL GROUP MARKETING                              7480 SW 40th Street
  COMPANY, and Lead Co-Counsel                           Suite 450
  for SOL GROUP MARKETING                                Miami, Florida 33155
  COMPANY, and AGRIEX SHIPPING                           Telephone: (305) 971-9474
  LIMITED                                                Fax: (786) 534-2607
  305 Broadway                                           Email: tdh@miamibusinesslitigators.com
  Suite 1202
  New York, New York 10007
  Telephone: (212) 286-0225                              By: \s\ Tim Henkel
  Fax: (212) 286-0261                                      TIMOTHY D. HENKEL, ESQ.
  Email: mfc@caseybarnett.com                                Florida Bar No.: 0817813


  By: \s\ Martin Casey
     MARTIN CASEY, ESQ.
      New York Bar No. 2094282*
       *(Pro Hac Vice Application to be Filed)




                                                   14
Case 1:20-cv-25199-UU Document 1 Entered on FLSD Docket 12/22/2020 Page 15 of 15
